PER CURIAM.
The appellant, Tommy Lee Johnson, seeks review of the judgments and sentences entered after a jury found him guilty of aggravated assault with a firearm and shooting into an occupied dwelling. Of the points the appellant raised on appeal, we find merit only in his contention that the trial court erred in sentencing him outside the guidelines without providing a written statement of reasons for the departure. We, accordingly, affirm the judgments but reverse the sentences and remand for resentencing.
Although the guidelines scoresheet indicated a sentencing range of thirty months to three and one-half years imprisonment, the court sentenced the appellant to fifteen years imprisonment for shooting into an occupied dwelling and a consecutive term of five years imprisonment with a minimum mandatory term of three years for aggravated assault. Although the trial court orally announced its reasons for imposing the departure sentences, the sentences were not accompanied by a written statement of reasons for the departure. Instead, on the scoresheet under reasons for departure, is written “see transcript to court announced clear and convincing reasons to depart.”
Florida Rule of Criminal Procedure 3.701(d)(ll) requires that any sentence outside of the guidelines must be accompanied by a written statement delineating the reasons for the departure. A transcription of reasons for departure orally stated by the trial court does not fulfill this requirement. See Beal v. State, 478 So.2d 401 (Fla. 2d DCA 1985). We, accordingly, must reverse the sentences imposed and remand for re-sentencing.
Reversed and remanded.
DANAHY, C.J., and SCHOONOVER and THREADGILL, JJ., concur.